      Case 1:20-cv-00321-HTW-MTP Document 28 Filed 01/27/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

JAMES ALDRIDGE                                                                PLAINTIFF

V.                                                Civil Action No.: 1:20-cv-321-LG-JCG

HAROLD T. (TED) CAIN, ET AL.                                              DEFENDANTS


         PLAINTIFF’S MOTION FOR RE-ASSIGNMENT OF CASE
  TO DISTRICT JUDGE WHO PRESIDED OVER TRIAL OF RELATED CASE

       The Plaintiff herein, James Aldridge, respectfully moves through counsel for the

Court to consider the judicial efficiencies of a re-assignment of the District Court

responsibilities of this proceeding, and submits in support thereof the following:

       1.     The present case seeks adjudication of the allegedly fraudulent nature

of transactions intended to evade collection on a judgment entered in an underlying fraud

case arising out of the qui tam provisions of the False Claims Act, 31 U.S.C. §§ 3739-

3730 (“FCA”), styled United States ex rel. James Aldridge v. Corporate Management,

Inc., S.D.Miss. Case No. 1:16-cv-00369-HTW-LRA (hereafter, “FCA proceeding”). On

May 10, 2020, a monetary judgment in the amount of $32,637,827 was entered against

Ted Cain, and a judgment in the amount of $27,483,317 was also entered against Julie

Cain, both of whom are also Defendants in the present action. (FCA Proceeding, Docket

No. 409). In the course of the FCA proceeding, it was transferred to the Southern

Division of this Court, though the originally-assigned District Judge, the Honorable


                                              1
      Case 1:20-cv-00321-HTW-MTP Document 28 Filed 01/27/21 Page 2 of 3




Henry T. Wingate, continued to preside over the proceeding. Indeed, Judge Wingate has

presided over the FCA proceeding throughout it thirteen-year history.

       2.     That Judgment Order in that FCA proceeding was entered by Judge

Wingate, following a trial before him and a jury at the United States Courthouse in

Gulfport, Mississippi, which consumed over forty days during January, February, and

March of 2020. (Id. at Docket Entries beginning on January 13, 2020 and ending on

March 12, 2020).

       3.     In the course of presiding over the lengthy trial of the FCA proceeding,

Judge Wingate considered at length all parties’ arguments and evidence concerning an

alleged pattern of transactions and related efforts on the part of the Cain Defendants

which had “created obstacles to the United States’ ability to collect on a judgment due

and owing.” (Id. at Docket Nos. 367 and 369).

       4.     Issues of additional fraudulent transfers raised in the present proceeding

clearly relate to the pattern of efforts by the Cain Defendants to “create obstacles” to the

ability of either the United States or the Relator (as partial assignee, by statute, of the

claims and judgment rights of the United States) to collect on the judgment in the FCA

proceeding.

       WHEREFORE, the interests of judicial efficiency and the avoidance of

contradictory results justify a re-assignment to District Judge Henry T. Wingate of the

present proceeding.


                                               2
     Case 1:20-cv-00321-HTW-MTP Document 28 Filed 01/27/21 Page 3 of 3




       This the 27th day of January, 2021.

                                                 Respectfully submitted,
                                                 JAMES ALDRIDGE
                                                 By his Attorneys,
                                                 PIGOTT LAW FIRM, P.A.

                                                 By: ___s/Brad Pigott_____
                                                       J. Brad Pigott

J. Brad Pigott, Mississippi Bar No. 4350
PIGOTT LAW FIRM, P.A.
775 North Congress Street
Jackson, Mississippi 39202
Email: bpigott@pjlawyers.com

John F. Hawkins, Mississippi Bar No. 9556
HAWKINS LAW, P.C.
308 East Pearl Street, Suite 102
Jackson, Mississippi 39201
Email: john@hgattorneys.com


                             Certificate of Electronic Service

       I hereby certify that I have this day caused the foregoing Motion to be served on all
attorneys who have entered any appearance in this proceeding through electronic service
on the Clerk of this Court in accordance with the Clerk’s ECF system for electronic filing,
and thus to the registered email addresses of each such attorney of record.

       This the 27th day of January, 2021.

                                                 ___s/Brad Pigott ___________
                                                   J. Brad Pigott




                                             3
